Citation Nr: 0845135	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  02-01 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating for lumbosacral strain, 
with degenerative changes, currently evaluated as 40 percent 
disabling.  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities prior 
to May 12, 2006.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in June 2003.  

The case was remanded by the Board in January 2004.  

The Board denied the appellant's claims in a November 2005 
decision.  The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board's decision was vacated pursuant to a December 
2006 Order, following a Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion).  The parties requested 
that the Court vacate the Board's decision regarding the 
denial of an increased rating for lumbosacral strain, rated 
10 percent prior to April 1, 2005, and 40 percent thereafter, 
and remand the matter so that the Board could provide 
additional reasons and bases for the denials.  The Board was 
directed to remand the issue of entitlement to a total rating 
by reason of individual unemployability due to service 
connected disabilities to provide the veteran with 
notification of certain provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Court granted the Joint 
Motion and remanded the case to the Board.

In February 2007, the RO granted the issue of entitlement to 
a total rating by reason of individual unemployability due to 
service connected disabilities.  The effective date of the 
award was set as May 12, 2006.  As the veteran claimed the 
benefit prior to this date, the Board must address the matter 
of an earlier rating.  

In August 2007, the Board denied the matter relating to the 
evaluation of the veteran's lumbosacral strain prior to April 
1, 2005, and remanded the issues of the current evaluation of 
the veteran's low back disorder and for a total rating based 
on individual unemployability due to service connected 
disabilities, as ordered by the Court.  


FINDINGS OF FACT

1.	The veteran's lumbar spine disorder is manifested by 
limitation of motion of forward flexion to 20 degrees, 
extension to 5 degrees, lateral flexion to 10 degrees on the 
right and 15 degrees on the left, and rotation to 10 degrees, 
bilaterally.  All accompanied by significant pain and 
discomfort.  Additionally, straight leg raising was positive 
to 5 degrees, bilaterally and the veteran had complaints of 
decreased sensation and flare-ups of pain once per week.  

2.	The veteran submitted a claim for a total rating based on 
individual unemployability in October 1999.  

3.	The veteran is shown to have been entitled to a total 
rating based on individual unemployability due to service 
connected disabilities as of January 25, 2006.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 40 percent for 
lumbosacral strain, with degenerative changes, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 
5237 (2008).  

2.	The proper effective date for an award of a total rating 
based on individual unemployability due to service connected 
disability is January 25, 2006.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in March 2002, January 2004, May 2006, 
September 2006, and September 2007 the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The May 2006, September 2006, and September 2007 VCAA 
letters included all notifications necessary to satisfy the 
provisions of this case.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  

Regarding the Vazquez-Flores notice requirements, in the VCAA 
letters, the RO listed examples of the type of types of 
medical and lay evidence that are relevant to establishing 
entitlement to increased compensation. The September 2006 
VCAA letter included a discussion of the effect of that 
worsening of the disability has on the claimant's employment 
and daily life.  Therefore, all notifications to comply with 
the Vazquez-Flores notice requirements have been satisfied.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  In November 2007, the 
veteran responded to the most recent VCAA notification letter 
with an indication that there was no other information or 
evidence to substantiate the claim.  

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disorder warrants 
a higher disability rating on or after April 1, 2005.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Board has reviewed the evidence of record regarding the 
veteran's low back disorder, which primarily consists of two 
VA compensation examinations dated in April 2005 and January 
2007.  While there are some VA outpatient treatment reports 
of record, these primarily deal with the veteran's hearing 
loss and have no bearing on the evaluation of the veteran's 
low back disorder.  After review, it is determined that there 
is no basis for an award of an increased evaluation.  

An examination was conducted by VA in April 2005.  At that 
time, the veteran stated that he had originally injured his 
back in December 1970 and again in 1973.  He had had back 
pain since that time.  His chief complaint at this time was 
of constant low back pain that was described as an eight on 
the pain scale.  The pain radiated down both legs about once 
per week.  He also described muscle spasm on both sides and 
stated that the pain was most prominent on the lateral aspect 
of the left leg.  He denied any paresthesia, bladder or bowel 
dysfunction.  The symptoms were worse if he sat for more than 
30 minutes or stood for more than 5 minutes.  They were 
improved by medication and a heating pad.  He did use a cane 
for walking and said that he had never tried a muscle 
relaxant.  He was able to dress himself and to drive.  He had 
been advised to have epidural steroid injections by a 
neurosurgeon, but had declined because of possible adverse 
effects.  

On examination, the veteran walked with an antalgic gait and 
used a cane.  He limped slightly on his left foot.  The 
veteran was able to flex his lumbar spine forward to 20 
degrees, but complained of pain at 10 degrees.  He was able 
to extend to 5 degrees, but complained of pain throughout.  
Lateral flexion was to 10 degrees on the right and 15 degrees 
on the left.  Rotation was to 10 degrees, bilaterally.  This 
was somewhat limited by the veteran's marked truncal obesity 
as he weighed in excess of 300 pounds.  Straight leg raising 
was positive to 5 degrees, bilaterally.  He reported 
increased pain with heel and toe walking and was unable to 
tandem walk.  Muscle strength was 5+/5+ in the lower 
extremities, bilaterally.  Deep tendon reflexes were 2+ and 
equal bilaterally.  There was tenderness to palpation over 
the lumbar spine and immediately adjacent to the spine in the 
paravertebral muscles.  No spasms were noted.  He could stand 
erect.  Sharp and dull discrimination was diminished or 
absent over both lower extremities.  The loss of sensation 
was overall and did not follow a particular dermatome 
pattern.  X-ray studies of the lumbar spine showed minor left 
convex lateral curvature of the spine and mild disc space 
narrowing at L2-3 and L1-2.  There were small marginal 
osteophytes anteriorly and laterally.  There were minor 
injury osteophytes at the L3-4 level.  There was 
sacralization of the left transverse process of the L5 
articulates with the sacrum.  The impression from X-ray 
studies was mild spondylosis changes, with the most prominent 
being at the L2-3 disc level.  The diagnosis was spondylosis 
of the lumbar spine with radiculopathy.  The examiner stated 
that, regarding unemployability, the veteran could dress 
himself and drive and could sit for approximately 30 minutes 
and stand for about 5 minutes.  Any employment would 
necessitate his being given frequent breaks to change 
position and would probably require that he have activities 
that could be done while sitting.  

A general medical examination was conducted by VA in January 
2007.  Regarding that portion of the examination that 
addressed the veteran's low back disorder, it is noted that 
his chief complaints were of a burning pain in the low back, 
with numbness radiating into both legs.  This seemed to be 
worse on the left.  The veteran had flare-ups weekly that 
lasted 1 to 2 days.  He complained of weakness and numbness 
in the back and legs, but no bladder or bowel difficulties.  
Flare-ups usually were associated with a pain level of 10/10.  
This required him to use a cane while walking.  He had been 
unable to work over the past eight years due to his back 
problems and had been treated with Mobic, but had no received 
any injections, therapy or surgeries involving the back.  On 
examination, there was some tenderness noted along the 
paraspinal muscles in the lumbar region.  There was no 
evidence of any scoliosis or kyphosis.  He had significantly 
decreased forward flexion that was from 0 to 31 degrees.  
Extension was from 0 to 5 degrees, both were associated with 
significant pain, discomfort and muscle tightness.  There was 
decreased right and left lateral flexion from 0 to 12 degrees 
and significantly decreased rotation from 0 to 18 degrees, 
bilaterally.  All movements were associated with pain and 
discomfort.  Straight leg raising was associated with pain at 
20 degrees.  The pertinent diagnosis was degenerative disc 
disease of the lumbar spine, with spondylosis and decreased 
function.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  

The criteria for an evaluation of evaluation of 
intervertebral disc syndrome were changed as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
							60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................			40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months..............................			20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months................................			10  
38 C.F.R. § 4.71a, Code 5243

For the veteran to be entitled to a rating in excess of his 
current 40 percent evaluation on the basis of limitation of 
motion of the spine, unfavorable ankylosis of the spine must 
be demonstrated.  While the veteran's spine is significantly 
limited by his disorder, there is no indication of ankylosis, 
either at a favorable or unfavorable angle.  Therefore, an 
increased rating on this basis is not warranted.  The veteran 
also has manifestations of intervertebral disc disease, which 
can be utilized as an alternative rating criterion.  For a 
rating in excess of 40 percent, he must show incapacitating 
episodes of a total of six weeks duration over the past 12 
months.  While the veteran does complaint of painful flare-
ups, he has not demonstrated incapacitation episodes of 
intervertebral disc disease.  As such, a rating in excess of 
the current 40 percent rating for the lumbar spine disorder 
is not warranted.  

Finally, review of the two pertinent examination reports does 
not reveal neurological findings sufficient to warrant a 
compensable rating.  There are no signs of diminished 
reflexes or other than subjective complaints involving the 
lower extremities.  In the absence of objective clinical 
findings, there is no basis for a compensable rating.

The veteran has also claimed an earlier effective date for an 
award of a total rating by reason of individual 
unemployability by reason of service connected disabilities.  
This award was made in a February 2007 rating decision that 
assigned an effective date of May 12, 2006, which was 
described as the date of the veteran's claim.  

The law provides that the effective date for an increased 
rating, which includes a total rating based on individual 
unemployability, will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received within one year from 
such date; otherwise, the effective date for an increased 
rating will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  

Review of the record shows that the veteran first applied for 
a total rating based on individual unemployability in October 
1999.  The RO denied an award in June 2000 and the veteran 
appealed the denial.  He has continuously prosecuted his 
appeal since that time.  Therefore, the question before the 
Board is to determine at which point in time did the veteran 
become entitled to the benefit after his claim was received 
in October 1999.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Review of the record shows that the veteran first met the 
schedular criteria for a total rating based on individual 
unemployability due to service connected disabilities after 
the April 2005 rating decision that increased the evaluation 
of the veteran's low back disorder to 40 percent.  The rating 
decisions prior to that time show the veteran's service 
connected disabilities as maxillary sinusitis, with 
headaches, rated 30 percent disabling; bilateral tinnitus, 
rated 10 percent disabling; left elbow tendinitis, rated 10 
percent disabling; right elbow tendinitis, rated 10 percent 
disabling; lumbosacral strain, with arthritis, rated 10 
percent disabling; and bronchitis, tinea pedis, status post 
hemorrhoidectomy, status post pilonidal cystectomy and 
hearing loss of the left ear, all rated as noncompensable.  
The veteran's combined evaluation was 60 percent.  

On the basis of these disorders, the veteran did not meet the 
schedular criteria for consideration of a total rating based 
on individual unemployability.  Such an award could still be 
made on the basis of an extraschedular evaluation.  An 
extraschedular award may be granted where the schedular 
evaluations are found to be inadequate.  For such an award, 
the case must present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321 (b)(1).  
The record showed that the veteran was eligible for benefits 
based on an inability to work by the Social Security 
Administration in 2001, but a review of this determination 
shows that the award was based in part on non-service-
connected psychiatric and upper extremity disorders, which 
included bilateral shoulder disorders, that may not be 
considered for eligibility for a total rating based upon 
individual unemployability benefits.  

In April 2005, the veteran's low back disorder was increased 
from 10 percent to 40 percent disabling.  This increased the 
veteran's combined evaluation to 70 percent, with a single 
disorder rated at 40 percent.  Thus at this point, the 
veteran first met the schedular criteria for consideration of 
a total rating based on individual unemployability.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  It is 
significant that the examiner who evaluated the veteran's 
back disorder in April 2005 indicated that the veteran could 
maintain employment if he was able to take frequent breaks.  
Therefore, in the opinion of at least this examiner, the 
veteran's back disorder did not cause individual 
unemployability.  The Board does not find that there is 
significant contribution from his service connected sinus 
disorder, elbow tendonitis, or other noncompensable 
disabilities to warrant the assignment of a total rating at 
that time.  

Effective on January 25, 2006, the veteran was additionally 
assigned a 40 percent evaluation for bilateral hearing loss.  
This increased the veteran's combined evaluation to 80 
percent and added a significant disability that, in the 
Board's opinion, takes the veteran's claim outside the norm.  
Significant hearing loss in combination with the veteran's 
low back disorder and sinus disorder is found to cause 
unemployability such that he was eligible for the benefit at 
that time.  Therefore the effective date of the award should 
be January 25, 2006.  

It is noted that when examined in 2007 that the veteran 
indicated that he could not work for the last eight years due 
to his back.  As noted, this was not the basis of the Social 
Security award and is not consistent with the findings of the 
examiner in 2005.  As such, while we are aware of the 
appellant's reported history, the objective medical evidence 
on file does not support the history.  As such, an effective 
date earlier than January 25, 2006, is not indicated.


ORDER

Entitlement to a current rating in excess of 40 percent for 
lumbosacral strain with degenerative changes is denied.

Entitlement to an effective date of January 25, 2006, but no 
earlier, for the award of a total rating based on individual 
unemployability is granted, subject to the law and 
regulations governing the award of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


